DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire, having one or more LED arrays, a power supply unit, an emergency-operated portion having a rechargeable battery at least one full-wave rectifier a charging circuit comprising an LED driving circuit a control and test circuit comprising a self-diagnostic circuit and a charging detection and control circuit,  the control and test circuit configured to enable or disable the LED driving circuit and the power supply unit according to availability of the AC mains and whether a rechargeable battery test is initiated, and a first transceiver circuit comprising a first transceiver and a decoder and controller, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light-emitting diode (LED) luminaire  as disclosed in claim 1, wherein the self-diagnostic circuit further comprises a real-time clock, wherein the self-diagnostic circuit is configured to initiate the rechargeable battery test according to a plurality of predetermined test schedules provided by the real-time clock, wherein each of the predetermined test schedules comprises a test period immediately following an initiation of a test event, wherein, upon the initiation of the test event, the test period begins with an output of the self-diagnostic circuit activated to reach a logic-high level and remaining activated so as to enable the LED driving circuit and the test and control unit, 

Claims 2-20 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Trainor et al. (US 20130127362 A) discloses a light-emitting diode (LED) luminaire having  a first input configured to receive a DC input voltage from the solid state luminaire, a second input configured to receive a status signal indicative of the status of an AC line voltage, and a first output configured to supply a DC output voltage to the solid state luminaire. The emergency lighting module is configured to supply the DC output voltage to the solid state luminaire in response to a reduction of the AC line voltage.

Han et al. (US 9667096 A) discloses a light-emitting diode (LED) luminaire utilizing AC-DC switch mode power conversion technology, and wherein a control circuit executes the pulse charging algorithm to selectively change the battery power consumption levels and control the charger circuit for selectively charging the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875